Citation Nr: 0941317	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to an initial compensable rating for hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama dated in May 2005 and December 2005.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a sinus disability attributable 
to military service.

2.  The Veteran's hearing loss is manifested by level I 
hearing in the right ear and level II hearing in the left 
ear.


CONCLUSIONS OF LAW

1.  The Veteran does not have a sinus disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110  (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2005 and two letters 
dated in March 2006, and in May 2006; rating decisions in May 
2005 and December 2005; and a statement of the case in 
December 2005.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2006 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the hearing loss claim.  

The Veteran's service medical records are not available in 
this case.  The claims file reflects that the Veteran's 
service treatment records were destroyed in a fire at the 
National Personnel Records Center (NPRC).  In a January 2005 
letter the Veteran was informed that his service medical 
records were most likely destroyed in a fire at the Records 
Management Center in St. Louis in July 1973.  The Veteran was 
also informed that the records were unavailable in a May 2005 
rating decision and a December 2005 statement of the case.  
The Veteran had an opportunity to submit any records in his 
possession.  

Under such circumstances, there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully whether reasonable doubt exists to resolve 
in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because 
those records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation in mind.  The case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains evidence of a current disability or symptoms 
of a current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for a sinus 
disability, the record is absent for any diagnosis of a sinus 
disability.  The Board cognizant that there are instances in 
which lay testimony can serve to establish an association 
between service and the claimed disability or death for the 
purpose of satisfying the criteria.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  However, here there is no evidence 
of a diagnosis of any sinus disability.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009). 
 
The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be 
established if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to pertinent 
symptomatology experienced since service.  38 C.F.R. 
§ 3.303(b) (2009); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he is entitled to service connection 
for a sinus disorder because he was struck in the face during 
his military service and has suffered nose bleeds and has 
trouble breathing as a result.  

The Veteran's service medical records are not available.  The 
only medical records associated with the clams file are VA 
outpatient treatment reports dated from June 2004 to November 
2005.  The records are negative for any complaints, findings, 
or treatment for a sinus condition.  While the Veteran 
reported occasional epistaxis (nose bleeds) in June 2004, he 
specifically denied sinus disease at that time.  Examination 
of the nares was patent without erythema, drainage, or 
polyps.  The septum was midline and turbinates were non-
edematous.  In November 2005, an examination of the nose and 
throat was within normal limits and the mucous membranes were 
noted to be moist and non-icteric.

In order to be considered for service connection, a claimant 
must first have a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  There is no evidence of a diagnosed 
sinus disability and the evidence of record weighs against a 
finding that the Veteran has any current sinus disability.  
Therefore, in the absence of a diagnosis of a sinus 
disability, service connection may not be granted.  Degmetich 
v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).

The Board has considered the Veteran's lay assertion that he 
has nose bleeds as a result of an injury in service.  He is 
competent to report his symptoms, and his testimony is 
entitled to some probative weight.  However, a lay person is 
not competent to offer an opinion on complex medical 
questions, and as a lay person the Veteran is not competent 
to offer an opinion as to the underlying etiology of his 
symptoms, to include attributing them to a sinus disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson without medical 
training is not competent to provide a probative opinion on 
medical matter, to include diagnosis of specific disability 
and determination of origin of specific disorder).

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a sinus 
disability.  Therefore, the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two ratings will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Ratings for defective hearing range from noncompensable to 
100 percen, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To rate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100 (2009).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2009).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2009).  

The Veteran has contended that his hearing loss is worse than 
was reported at the time of his VA examination.  He indicated 
that an annual hearing examination at Dorsey Trailers showed 
that his hearing loss was worse than was reported at the VA 
examination.  The RO attempted to obtain the records from 
Dorsey Trailers and received no response to the request for 
records.  The Veteran did not submit any additional records, 
nor did he submit those records himself.  

VA treatment records associated with the claims file document 
a diagnosis of sensorineural hearing loss in February 2005 
and indicate that the Veteran received hearing aids.  

The Veteran was afforded a VA audiological examination in 
April 2005.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 30 at 1000 
Hertz, 35 at 2000 Hertz, 55 at 3000 Hertz, and 60 at 4000 
Hertz with an average decibel loss of 45.  Puretone 
thresholds, in decibels, for the left ear were 25 at 1000 
Hertz, 35 at 2000 Hertz, 45 at 3000 Hertz, and 65 at 4000 
Hertz with an average decibel loss of 42.  Speech testing 
revealed speech recognition ability of 92 percent in the 
right ear and 84 percent in the left ear.  The examiner 
diagnosed the Veteran with normal sloping to moderately-
severe sensorineural hearing loss bilaterally.  

The results of the April 2005 audiometric testing correlate 
to level I hearing in the right ear, and level II in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Neither the Veteran's 
right or left ear hearing loss qualifies as an exceptional 
pattern of hearing loss under 38 C.F.R. § 4.86.  The 
combination of level I and level II corresponds to a 
noncompensable disability rating.  38 C.F.R. § 4.85, Table 
VII.  The ratings for disability compensation for hearing 
loss are determined by the mechanical application of the 
criteria in Table VI and Table VII.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In the Veteran's case, the result is 
a noncompensable rating. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating.

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Factors for consideration in determining whether 
referral for an extraschedular rating is necessary include 
marked interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2009); Thun v. Peake, 22 Vet. App. 111 (2008); 
Fisher v. Principi, 4 Vet. App. 57 (1993).  The Board finds 
that referral is not appropriate in this case.  The Veteran's 
disability has not been shown to markedly interfere with 
employment beyond that contemplated in the assigned rating, 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  The Veteran has not claimed that his 
disability interferes with his ability to work nor does the 
record does not show that the service-connected disability 
results in marked interference with employment beyond that 
contemplated by the schedular criteria or in frequent periods 
of hospitalization.  Therefore, the Board finds that the 
criteria for referral for consideration of an extraschedular 
rating are not met.  38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to an initial compensable rating for hearing loss 
is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


